Citation Nr: 1811497	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2015 and December 2016, this appeal was remanded for further development.  The Board finds there has been substantial compliance with its previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

The evidence is against a finding that the Veteran's bilateral hearing loss is related to a disease or injury incurred in or aggravated by active service, to include as secondary to service-connected tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[] of the nervous system.'"); 38 C.F.R. § 3.309(a) (2017) ("Chronic diseases. . . . Other organic diseases of the nervous system.").

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately due to or the result of; or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310 (b).


B. Analysis

The Veteran contends that his current bilateral hearing loss was caused by noise exposure during his active service.  Specifically, the Veteran contends that working on the flight line during his service in the U.S. Air Force as a security police, without hearing protection, caused his bilateral hearing loss.  See September 2012 Statement in Support of Claim.  

At the outset, the Board finds the Veteran's bilateral hearing loss meets the requirements of impaired hearing under VA regulations.  VA examination findings show the left ear with 98 percent speech discrimination.  The Veteran's auditory thresholds in his left ear in decibel (dB) at a loss at the puretone threshold of 500 Hertz (Hz) is 15, with a 30 dB loss at 1000 Hz, a 25 dB loss at 2000Hz, a 50 dB loss at 3000 Hz, and a 60 dB loss at 4000 Hz.  The right ear shows 98 percent speech discrimination.  The Veteran's auditory thresholds in his right ear in decibel (dB) at a loss at the puretone threshold of 500 Hertz (Hz) is 25, with a 35 dB loss at 1000 Hz, a 30 dB loss at 2000 Hz, a 35 dB loss at 3000 Hz, and a 45 dB loss at 4000 Hz.  See July 2012 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Thus, as the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater, the Veteran's bilateral hearing loss meets the requirements for impaired hearing, and the Veteran has satisfied the first element of a current disability.

With respect to the second element of service connection, in service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) reveal that the Veteran reported pain and that he "cannot hear" after his ear popped on a plane during service.  Additionally, the STRs reveal that in March 1963 the Veteran reported that his left ear was still plugged and the records reflect that his ear was opened with a pelletizer bag insufflation with continuation of medication.   Thus, the second element is satisfied. 

Therefore, the dispositive issue in this case is with respect to the third element, a nexus between the present disability and the Veteran's service.  The Board finds that the evidence of record does not support a finding that the Veteran's current bilateral hearing loss was incurred in or caused by service, to include as secondary to his service-connected tinnitus. 

Here, the Veteran's entrance examination reveals normal audiometric findings.  See November 1962 Report of Medical examination.  Although the STRs do not contain any audiometric findings upon discharge, it was noted on September 28, 1966, that the Veteran was "medically qualified for separation."  

However, a few months after the Veteran's separation from service, in a January 1967 VA Report of Medical Examination for Disability Evaluation, hearing loss was not reported.  

In an August 2012 VA Hearing Loss and Tinnitus DBQ, based on the audiometric findings discussed above, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to his service.  

The VA examiner noted that because the Veteran's entered service with normal hearing and there was no evidence of hearing loss during service or upon separation, the etiology of the Veteran's hearing loss is therefore not due to his noise exposure.  The VA examiner explained that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  It usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.  As there was no immediate effect on hearing in his case, as the Veteran's STRs did not reveal hearing loss during service, the VA examiner concluded that the Veteran's current hearing loss is therefore not related to his in-service noise exposure.  

In an October 2015 VA addendum, the VA examiner noted that the Veteran's bilateral hearing loss is less likely than not caused by his noise exposure while in service.  The VA examiner noted that the Veteran's documented complaint on March 1963 of not being able to hear was due to a middle ear etiology, which is not permanent, rather temporary.  Therefore, the VA examiner concluded that the decrease in hearing was not because of sensorineural hearing loss, which is based on nerve damage.  The VA examiner further explained that the Veteran experienced "barotrauma" which refers to middle ear difficulties resulting from exposure to abnormal atmospheric pressure.  This can occur when one has a Eustachian tube dysfunction or an upper respitatory infection.  The area of the middle ear is filled.  It receives its ventilation and oxygen through the Eustachian tube, which acts as a pressure-regulating device for the middle ear.  When both the content and the pressure of the air in the middle ear are identical to that of the air in one's environment, the pressure in the middle ear is said to be regulated and normal. When the air pressure is equal on both sides of the tympanic membrane, there would be no pressure on the tympanic membrane (eardrum) which allows it to vibrate optimally for sound transmission.  However, if an individual flies in an airplane when they have a cold, the Eustachian tube cannot be opened (when the tissues are swollen due to the cold) causing a condition called Aerotitis.  The ear is unable to accommodate to changes in outside air pressure, resulting in the eardrum being forced outward as the plane gains altitude and inward as the plane descends.  With the retraction of the tympanic membrane (eardrum) a hearing loss can occur as well as discomfort.  Significantly, the VA examiner noted that this causes temporary hearing loss.  Once the ears are able to clear, the eardrum will return to its normal position and restore hearing to normal. 

Here, the VA examiner noted that because the documentation in the Veteran's STRs revealed that the pressure was equalized and there were no further complaints documented regarding hearing and or pressure in his ears for the Veteran's remaining service dates, then the in-service complaints during service were temporary and not related to the Veteran's current hearing loss.  Thus, the VA examiner concluded that the Veteran was experiencing aural fullness (pressure in his ears) due to middle ear issues after being airborne (pressure changes).

Lastly, in a February 2017 VA addendum, the VA examiner noted the difficulty of determining if hearing loss was acquired during service when there are inadequate medical records.  Here, although there are audiometric findings upon entrance to service, there are no audiometric findings upon separation of service.  However, the VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by, or a result of, the Veteran's March 1963 complaint of not being able to hear.  The VA examiner explained that although there was a complaint of not being able to hear, based on all the documentation, it appears that the Veteran's in-service hearing loss was a temporary loss.  The VA further noted this is because the STRs reveal that after the Veteran's ear popped, the following medical note reported that the Veteran's ear was "opened."  Thus, indicating the Veteran's hearing loss was temporary and relieved when his ear was opened.  

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Although STRs show that the Veteran complained of hearing loss while in service, STRs are otherwise negative for diagnosis, treatment, or management of any problems related to hearing loss.  In fact, a few months after the Veteran's separation from service, in a January 1967 VA Report of Medical Examination for Disability Evaluation, the report noted no hearing loss.  Furthermore, the VA examinations and addendums all support a finding that the Veteran's reported hearing loss during service was based upon a middle ear etiology, which is not permanent, rather temporary.  Thus, there is no medical evidence supporting a link between the Veteran's bilateral hearing loss and his military service.

Moreover, the record does not show that the Veteran's sensorineural hearing loss manifested to a compensable degree one year from discharge.  In fact, it was not until the August 2012 VA examination in which the bilateral hearing loss was noted.  Thus, the Veteran's bilateral hearing loss is not presumed to have been incurred in service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, as sensorineural hearing loss is not noted in service, evidence by chronicity or by continuity of symptomatology cannot be established.  See 38 C.F.R. § 3.303 (b).

Next, the Veteran contends that he is entitled to service connection for a bilateral hearing loss as secondary to service-connected tinnitus.  Since the Veteran is diagnosed with bilateral hearing loss and is service-connected for tinnitus, he has met the elements of a current disorder and a service-connected disability for secondary service connection.  However, the third element, medical nexus evidence establishing a connection between the Veteran's service-connected disability and his current disorder, has not been satisfied.

In an October 2015 VA addendum, in terms of whether the Veteran's bilateral hearing loss was caused by or related to the Veteran's tinnitus, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or related to his tinnitus.  The VA examiner explained that tinnitus is a symptom of hearing loss and not the cause of hearing loss.  Tinnitus is not a medical disease; rather it is a symptom of a disease process, such as, more often than not of hearing loss.  However, the VA examiner noted that tinnitus may also be a symptom of a vascular or palatomyoclonus induced tinnitus, Patulous Eustachian tube induced tinnitus which can sometimes be diagnosed by a change in the compliance which corresponds to respiration.  Also, certain medication can also cause symptoms of tinnitus and research even suggests that stimulants such as coffee, tea, chocolate, cola and other caffeine containing medications as well as smoking may exasperate the symptoms of tinnitus.

Additionally, in the February 2017 VA addendum, the VA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is caused by, or aggravated by, his service-connected tinnitus.   The VA examiner explained that tinnitus is considered a symptom and not a disease.  In this case, the Veteran has a complaint of tinnitus, and an opinion was made that the Veteran's tinnitus was at least as likely as not due to the acoustic trauma.  Therefore, tinnitus is considered a symptom of noise exposure.  The VA examiner noted that it is not uncommon to have tinnitus and hearing loss at the same time, although either of these symptoms can and do, exist without the other.  Significantly, the VA examiner noted that sound medical research does not support the notion that tinnitus can cause or aggravate hearing loss. 

Thus, based on the forgoing, the Board finds the evidence is against a finding that the Veteran's bilateral hearing loss is caused by or aggravated by his service-connected tinnitus.  

Finally, to the extent the Veteran has offered his opinion that his current hearing loss is related to service, to include as secondary to his service-connected tinnitus, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Therefore, the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C. § 5107.



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus, is denied.










____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


